DETAILED ACTION

1)       Acknowledgement is made of Amendment received on 5/20/2021.   
Claims 1-3, 5-11, are amended.   

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

2)       Claims 1-11, are rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  The new mater is recited in: Claim 1: first inorganic particles, first fibers, second inorganic particles, second fibers; Claim 2: second fibers; Claim 3: second fibers; Claim 5: second inorganic particles; Claim 6: second inorganic particles; Claim 7: first fibers; Claim 8: first inorganic particles; Claim 9: first fibers; Claim 10: first fibers, first inorganic particles;
Claim 11: first inorganic particles.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


3)        Claims 1-11, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
         Claims 1-3, 5-11, are unclear since the claims recite new matter not disclosed in the original application according to the following: Claim 1: first inorganic particles, first fibers, second inorganic particles, second fibers; Claim 2: second fibers;                  Claim 3: second fibers; Claim 5: second inorganic particles; Claim 6: second inorganic particles; Claim 7: first fibers; Claim 8: first inorganic particles; Claim 9: first fibers;  Claim 10: first fibers, first inorganic particles; Claim 11: first inorganic particles.     
                                                                                                                                   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
                                                                                                                                     4)       Claims 1-7, 10-11, are rejected under 35 U.S.C. 103 as being unpatentable over Fukuoka et al. (EP 3 127 867).
Claims 1, 11: Fukuoka discloses a composite of fibers and inorganic particles of microparticles of silica, alumina or calcium carbonate particles.  The average primary particle diameter is 1 micrometer or less.  Organic filler particles or an inorganic filler particles, such as, aluminum hydroxide are included in the composite ([0019], [0049], [0057], claims 1, 8).  Of the numerous fibers and inorganic particles disclosed by Fukuoka, it would have been obvious to one skilled in the art at the time the invention was filed, that the composition includes first fibers, first inorganic particles, second fibers and second inorganic particles.
Claim 2: the invention is disclosed per claim 1, above.  The second fibers are metal-carrying fiber ([0019], [0049]).  
Claim 3: the invention is disclosed per claim 1, above.  The second fibers are composite fibers composed of inorganic particles and fibers ([0019], [0049]).  
Claim 4: the invention is disclosed per claim 2, above.  The metals which fibers carry include titanium, zinc and aluminum [0019].   
Claim 5: the invention is disclosed per claim 1, above.  The second inorganic particle fibers carry metals that include titanium, zinc and aluminum [0019].   
Claim 6: the invention is disclosed per claim 1, above.  The second inorganic particles include calcium carbonate, magnesium carbonate, and aluminum hydroxide [0019].  
Claim 7: the invention is disclosed per claim 1, above.  The first fibers in the composite fibers include cellulosic fibers [0019].  
Claim 10: the invention is disclosed per claim 1, above.  In the composite fibers, 15% or more of a surface of the first fibers is covered with the first inorganic particles [0088].   
Allowable Subject Matter

           The cited prior art does not disclose a composition of claim 1, wherein the first inorganic particles in the composite fibers are hydrotalcite (claim 8).   

Response to Amendment
6)        Applicants’ arguments filed 5/20/2021, have been fully considered but they are not persuasive. 
            Applicants allege that the cited prior art, Fukuoka, does not disclose the invention wherein “the composite fibers and inorganic particles of the present invention do not merely mixedly exist but fibers and inorganic particles are bonded together by a hydrogen bond”.   
 In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e. the composite fibers and inorganic particles of the present invention do not merely mixedly exist but fibers and inorganic particles are bonded together by a hydrogen  bond) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Conclusion
7)       Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
8)       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK HALPERN whose telephone no. is (571)272-1190.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/MARK HALPERN/Primary Examiner, Art Unit 1748